Exhibit 10.1
 


AMENDMENT NO. 3
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This Amendment No. 3 dated as of April 28, 2017 (this “Amendment”), is entered
into by and between NIC INC., a Delaware corporation, as the Borrower (the
“Borrower”), and BANK OF AMERICA, N.A., a national banking association, as Bank
and Letter of Credit Issuer (the “Bank”).
Recitals
A.            The Borrower and the Bank have entered into that certain Amended
and Restated Credit Agreement dated as of August 6, 2014 as amended by that
Amendment No. 1 dated July 9, 2015 and that Amendment No. 2 dated December 14,
2015 (as further amended from time to time, the “Credit Agreement”).
B.            The Borrower and the Bank have agreed to certain amendments to the
Credit Agreement as more fully described herein.
C.            The Amendment is subject to the representations and warranties of
the Borrower and upon the terms and conditions set forth in this Amendment.
Agreement
Now, Therefore, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the Borrower and the Bank
hereby agree as follows:
SECTION 1.  Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meaning assigned to such terms in the Credit
Agreement.
SECTION 2.  Amendment.
2.1            Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the defined term “LIBOR” to read in its entirety as
follows:
““LIBOR” means, for any applicable interest period, the rate per annum equal to
the London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Bank), as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Bank from
time to time) at approximately 11:00 a.m. London time two (2) London Banking
Days before the commencement of the interest period, for U.S. Dollar deposits
(for delivery on the first day of such interest period) with a term equivalent
to such interest period.  If such rate is not available at such time for any
reason, then the rate for that interest period will be determined by such
alternate method as reasonably selected by the Bank.  A "London Banking Day" is
a day on which banks in London are open for business and dealing in offshore
dollars.  If at any time LIBOR is less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.
Consent to Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

2.2            Section 1.01 of the Credit Agreement is hereby amended by
amending and restating the defined term “Maturity Date” to read in its entirety
as follows:
““Maturity Date” means May 1, 2019; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.”


2.3            Section 6.02(e) of the Credit Agreement is hereby amended by
deleting Section 6.02(e) in its entirety and replacing it with the following:
“(e)            As soon as available, but in any event within 31 days after the
end of each fiscal year end of Borrower, forecasts prepared by management of
Borrower, in form reasonably satisfactory to the Bank, of consolidated
statements of income or operations and cash flow estimates of Borrower and its
Subsidiaries on an annual basis for the immediately following fiscal year
(including the fiscal year in which the Maturity date occurs).”
SECTION 3.  Limitations on Amendments.
3.1            The amendments set forth in Section 2 above are effective for the
purposes set forth herein and will be limited precisely as written and will not
be deemed to (a) be a consent to any other amendment, waiver or modification of
any other term or condition of the Credit Agreement or any other Loan Document,
(b) otherwise prejudice any right or remedy which the Bank may now have or may
have in the future under or in connection with the Credit Agreement or any other
Loan Document or (c) be a consent to any future amendment, waiver or
modification of any other term or condition of the Credit Agreement or any other
Loan Document.
3.2            This Amendment is to be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
waived, are hereby ratified and confirmed and will remain in full force and
effect.
SECTION 4.  Representations and Warranties.  The Borrower represents and
warrants to the Bank as follows:
4.1            Immediately after giving effect to this Amendment, (a) the
representations and warranties of (i) the Borrower contained in Article V of the
Credit Agreement and (ii) each Loan Party contained in each other Loan Document,
shall be true and correct in all material respects, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date in all
material respects, and (b) the representations and warranties contained in
subsections (a) and (b) of Section 5.06 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.02 of the Credit Agreement.
4.2            Immediately after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.
Consent to Amendment No. 3 to Amended and Restated Credit Agreement
2

--------------------------------------------------------------------------------

SECTION 5.  Expenses.  The Borrower agrees to pay to the Bank upon demand, the
amount of any and all out-of-pocket expenses, including the reasonable fees and
expenses of its counsel, which the Bank may incur in connection with the
preparation, documentation, and negotiation of this Amendment and all related
documents.
SECTION 6.  Reaffirmation.  The Borrower hereby reaffirms its obligations under
each Loan Document (as amended hereby) to which it is a party.
SECTION 7.  Effectiveness.  This Amendment will become effective as of the date
hereof upon:
7.1            the execution and delivery of this Amendment, whether the same or
different copies, by the Borrower and Bank;
7.2            a fully executed Joinder to Amended and Restated Continuing and
Unlimited Guaranty, wether the same or different copies, by the Borrower,
Guarantors and Bank; and
7.3            an officer’s certificate for Borrower and each Guarantor.
SECTION 8.  Governing Law.  This Amendment will be governed by and will be
construed and enforced in accordance with the laws of the State of Missouri
applicable to agreements made and prepared entirely within such State; provided
that the Bank shall retain all rights arising under federal law.
SECTION 9.  Claims, Counterclaims, Defenses, Rights of Set-Off.  The Borrower
hereby represents and warrants to the Bank that it has no knowledge of any facts
that would support a claim, counterclaim, defense or right of set-off.
SECTION 10.  Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts will be deemed an original of this Amendment.
[Remainder of Page Intentionally Left Blank]
 
Consent to Amendment No. 3 to Amended and Restated Credit Agreement
3

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be executed
as of the date first written above.
Borrower:
NIC INC.
a Delaware corporation
 
 
 
 
By:
/s/ Stephen M. Kovzan
  Name: Stephen M. Kovzan   Title:
Chief Financial Officer
 
 
 
Bank:
BANK OF AMERICA, N.A.
 
 
 
 
By:
/s/ Dianne M. Smith
  Name: Dianne M. Smith   Title:
Senior Vice President

 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
Consent to Amendment No. 3 to Amended and Restated Credit Agreement
4

--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 3
TO AMENDED AND RESTATED CREDIT AGREEMENT


Each of the undersigned is a Guarantor and party to that certain Amended and
Restated Continuing and Unconditional Guaranty dated August 6, 2014 (the
“Guaranty”) in favor of Bank of America, N.A. pursuant to which the Guarantors
have guaranteed the obligations of NIC INC., a Delaware corporation, to Bank of
America, N.A., as Bank and L/C Issuer pursuant to or in connection with that
certain Amended and Restated Credit Agreement dated August 6, 2014 as amended by
Amendment No. 1 dated July 9, 2015 and that Amendment No. 2 dated December 14,
2015 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) and the other Loan Documents (as defined in the Credit
Agreement).  Each of the Guarantors hereby consents to Amendment No. 3 to the
Amended and Restated Credit Agreement dated as of April 28, 2017.


Each Guarantor hereby reaffirms its obligations under the Guaranty.


In Witness Whereof, the Guarantors have caused this Consent to be executed as of
April 28, 2017.
 
ALABAMA INTERACTIVE, LLC, an Alabama limited liability company
 
 
 
ARKANSAS INFORMATION CONSORTIUM, LLC, an Arkansas limited liability company
 
 
 
COLORADO INTERACTIVE, LLC, a Colorado limited liability company
 
 
 
CONNECTICUT INTERACTIVE, LLC, a Connecticut limited liability company
 
 
 
HAWAII INFORMATION CONSORTIUM, LLC, a Hawaii limited liability company
   
 
IDAHO INFORMATION CONSORTIUM, LLC, an Idaho limited liability company
 
 
 
INDIANA INTERACTIVE, LLC, an Indiana limited liability company
 
 
 
IOWA INTERACTIVE, LLC, an Iowa limited liability company
 
 
 
KANSAS INFORMATION CONSORTIUM, LLC, a Kansas limited liability company

 
 
Consent to Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 
 
KENTUCKY INTERACTIVE LLC, a Kentucky limited liability company
 
 
 
LOUISIANA INTERACTIVE, LLC, an Louisiana limited liability company
 
 
 
MAINE INFORMATION NETWORK, LLC, a Maine limited liability company
 
 
 
MISSISSIPPI INTERACTIVE, LLC, a Mississippi limited liability company
 
 
 
MONTANA INTERACTIVE, LLC, a Montana limited liability company
 
 
 
NICUSA, INC., a Kansas corporation
 
 
 
NIC FEDERAL, LLC, f/k/a NIC TECHNOLOGIES, LLC, a Kansas limited liability
company
 
 
 
NEBRASKA INTERACTIVE, LLC, a Nebraska limited liability company
 
 
 
NEW JERSEY INTERACTIVE, LLC, a New Jersey limited liability company
 
 
 
NEW MEXICO INTERACTIVE, LLC, a New Mexico limited liability company
 
 
 
NIC SERVICES, LLC, a Colorado limited liability company
   
 
OKLAHOMA INTERACTIVE, LLC, an Oklahoma limited liability company
     
PENNSYLVANIA INTERACTIVE, LLC, a Pennsylvania limited liability company
     
RHODE ISLAND INTERACTIVE, LLC, a Rhode Island limited liability company
     
SOUTH CAROLINA INTERACTIVE, LLC, a South Carolina limited liability company
     
TEXAS NICUSA, LLC, a Texas limited liability company

 
Consent to Amendment No. 3 to Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------

 
 
UTAH INTERACTIVE, LLC, a Utah limited liability company
 
 
 
VERMONT INFORMATION CONSORTIUM, LLC, a Vermont limited liability company
 
 
 
VIRGINIA INTERACTIVE, LLC, a Virginia limited liability company
 
 
 
WEST VIRGINIA INTERACTIVE, LLC, a West Virginia limited liability company
 
 
 
WISCONSIN INTERACTIVE NETWORK, LLC, a Wisconsin limited liability company
 
 
 
By: /s/William Van
Asselt                                                             
Name: William Van Asselt
Title: Secretary
 
 

 
 
 




Consent to Amendment No. 3 to Amended and Restated Credit Agreement

 